DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markman (Photon-counting Security Tagging and Verification Using Optically Encoded AR Codes – see applicant-submitted NPL prior art) in view of Garross et al. (US 2002/0190520 A1).
Regarding claim 1, Markman teaches a method of obscuring information previously carried visibly on a surface of an integrated circuit of an electronic device (page 1 paragraph 2), the method comprising: obscuring the information so as to replace the information with a visual representation of information relating to the electronic device (Fig. 1, Fig. 2, page 2 lines 14-16).
Markman lacks the previously carried information being obscured by the other information.
Garross teaches obscuring previously carried information (Fig. 9, Fig. 10), wherein the previously carried information is not removed and remains on the surface of the integrated circuit of the electronic device (Fig. 4, 54, 56, 58 remain and are printed over) but has been obscured and replaced by the other information (Fig. 11, Fig. 12, Fig. 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the technique taught by Garross because it allows the base media to be mass produced and then customized as required by overprinting the default pattern and allows for a pattern that is easily identified visually (paragraph 0036 of Garross).
Regarding claim 2, Markman teaches in which the information relating to the electronic device comprises at least one of: device serial number, device manufacturing dates, device software version, device manufacturing site (Page 2, Lines 17-18).
Regarding claim 3, Markman teaches in which the information relating to the electronic device comprises an encrypted key, being a first key which controls access to the device, encrypted with a 
Regarding claim 4, Markman teaches in which the visual representation comprises a machine-readable graphical representation (abstract, QR code).
Regarding claim 5, Markman teaches in which the visual representation is encoded in a Manchester code or other code that requires at least one change of visible appearance per bit of information (abstract, QR code).
Regarding claim 6, Markman teaches in which the visual representation comprises a textual representation (Fig. 1, Fig. 2).
Regarding claim 40, Markman teaches in which the visual representation comprises a machine-readable graphical representation, configured as a one or two dimensional barcode (QR code, abstract).
Claims 7 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markman as modified by Garross in view of Merenfeld (US 2013/0264391 A1). The teachings of Markman and Garross have been discussed above.
Regarding claims 7 and 41, Markman lacks the laser etching.
Merenfeld teaches in which the obscuring comprises a laser etching process into the surface [0023].
Therefore it would have been obvious to use laser etching as taught by Merenfeld because it allows the code to be marked onto a wide array of surface materials.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Garross and are required by the amendment regarding the obscuring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876